Title: From George Washington to John William Bronaugh, 11 July 1797
From: Washington, George
To: Bronaugh, John William



Sir,
Mount Vernon 11th July 1797.

Enclosed you will receive a copy of the courses and distances of my tract of 7276 acres of Land on the Great Kanhawa, adjoining Poketallico Creek.
I am obliged to you for giving me the offer of 2000 Acres of your Land in that quarter, but my own want of money induced me to sell two tracts of near 5000 Acres in the Counties of Washington and Fayette in the State of Pennsylvania for much less than the real value of them.—but
If you are going to the Kanhawa, and it should fall readily in your way to do it, I would thank you for information, when you return, of the situation, or rather circumstances, under which my Lands on that River are, for I am totally in the dark respecting them. I am—Sir—Yr obedt Hble Servt

Go: Washington

